DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 18-33 as submitted via preliminary amendments on 8/19/20 were considered.  Claims 1-17 were cancelled.

Information Disclosure Statement
	Regarding the IDS filed on 8/11/20, none of the documents that were crossed out were considered because copies were not provided and if they were previously submitted in a parent application, the IDS has not identified which parent application those documents were submitted in, see 37 CFR 1.98.  The remaining documents are being considered.
	Regarding the IDS filed on 3/4/22, the document the document that was crossed out was not considered because an English translation was not provided, see 37 CFR 1.98.  The remaining documents are being considered.

Specification
The disclosure is objected to because of the following informalities: 
The title of the application should be more descriptive.  
On page 1, the paragraph near the top of the page which discuss continuity of the application should be amended to indicate that application 15/5875,480 is now US Patent 10,776,486.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18, 26, and 34 as amended via preliminary amendments on 8/19/20 recite “detecting an operation performed by the program to identify the execution environment”.  This limitation does not appear to have written description support in the originally filed disclosure.  
Claims not specifically addressed are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 21-27, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dalcher et al (US 2011/0145926).
Claims 1, 26, and 34:
	As per claim 1, Dalcher discloses:
executing a program in an execution environment (paragraphs 22 and 35-38),
detecting an operation performed by the program to identify the execution environment (paragraphs 20, 22, 82, 87, and 102; Determine if the environment a program is to be run in should be changed and identify the scope of the sandboxing and virtualization to use), and
performing a reaction based on the operation being detected (paragraphs 22-26 and 35-38; Operations related to the program are intercepted and decisions are made as to whether they should be allowed to occur in the normal environment or isolated in the virtual environment.  Results of the program executing are also observed and logged),
wherein information associating the operation and the reaction is stored in a memory (paragraphs 26, 32, 59, and 100; Log what happened when the program executed in the virtualized/sandboxed environment).

The rejection of claim 1 applies, mutatis mutandis, to claims 26 and 34.

Claims 19 and 27:
	Dalcher further discloses wherein,
the operation comprises accessing an internal network (paragraphs 22-23, 35, 38, and 86), and
the reaction comprises virtually building the internal network (paragraphs 22-23, 35, 38, and 86).

Note when the sandboxed/virtual environment is built, it can be used to replicant the entire non-sandboxed environment.  This means any network connections would also be virtualized.

Claims 21 and 29:
	Dalcher further discloses wherein, 
the operation comprises accessing an I/O port (paragraph 21, 25, and 35), and
the reaction comprises concealing a specific I/O port (paragraphs 22-23, 25, 35-37, and 102-103; Intercepts browser I/O requests so that the program sees I/O operations as if they occurred in the normal operating environment rather than a sandboxed environment.  Thus, I/O operations using a specific I/O port is concealed from the program.  Additionally, an entire normal operating environment could be virtualized, so any I/O operation in the virtual environment would be concealed to the program).

Claims 22 and 30:
	Dalcher further discloses wherein: 
the execution environment is provided by a virtual machine configured to emulate a real operating environment and to analyze the program (paragraphs 35-38; Virtualization can be used to replicate the entire non-sandboxed operating environment),
the program is malware (paragraphs 3, 17-18, 87, and 101), and
the reaction comprises emulating the real operating environment (paragraphs 35-38, and 103).

Claims 23 and 31:
	Dalcher further discloses wherein:
the operation comprises accessing a folder (paragraphs 35-37; Windows registry is stored in a folder structure), and
the reaction comprises creating a folder structure in the virtual machine similar to a folder structure in the real operating environment (paragraphs 35-36 and 38).

Claims 24 and 32:
	Dalcher further discloses wherein:
the execution environment is provided by a virtual machine configured to emulate a real operating environment and to analyze the program (paragraphs 35-38),
the program is malware (paragraphs 3, 17-18, 87, and 101), and
the reaction comprises deceiving the program by emulating the real operating environment (paragraphs 35-38 and 103).

Claims 25 and 33:
	Dalcher further discloses storing the information associating the operation and the reaction in the memory (paragraph 32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Dalcher et al (US 2011/0145926) in view of Wang et al (“A Novel Flow Multiplication Attack against Tor”).
Claims 20 and 28:
	Dalcher further discloses wherein, the operation comprises accessing an external network, and the reaction comprises allowing access to the external network (paragraphs 22-24, 26, 38, and 86).
	Dalcher does not disclose, but Wang discloses the access to the external network is via TOR (abstract).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dalcher’s invention using Wang’s teachings so that access to the external network is via TOR.  The rationale for why it is obvious is that doing so is nothing more than simple substitution of one known element for another (i.e. one type of network accessing application for another) to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495